Citation Nr: 0822427	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
herniated disc with laminectomy and fusion of the low back.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently rated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for arthralgia of the 
left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to July 
1971 and from December 1974 to December 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

In correspondence received in June 2008, the issue of 
entitlement to a total rating based on individual 
unemployability was raised.  This issue is referred to the 
agency of original jurisdiction (AOJ).  

The Board notes that in connection with the appeal, the 
appellant testified before the undersigned Veterans Law Judge 
in Washington, D.C., via videoconference in May 2008.  A 
transcript of the hearing has been associated with the claims 
file.  

The issues of entitlement to service connection for a back 
disorder and increased evaluations for the right and left 
knee disabilities are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Service connection for a herniated disc with laminectomy 
and fusion of the low back was denied in a January 1999 Board 
decision.  That decision is final.

2.  The evidence added to the record subsequent to the 
January 1999 Board decision is relevant and probative of the 
issue at hand.


CONCLUSION OF LAW

Evidence received since the January 1999 Board decision, 
which denied service connection for a herniated disc with 
laminectomy and fusion of the low back, is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104, 7108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1999 Board decision denied service connection for a 
herniated disc with a laminectomy and fusion of the low back.  
That decision was not appealed and is final.  In order to 
reopen the claim, new and material evidence must be 
presented.  38 U.S.C.A. §§ 5108, 7104(b).

When new and material evidence is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The issue of entitlement to service connection for a 
herniated disc with laminectomy and fusion of the low back 
was previously addressed and denied by the Board in January 
1999.  The decision notes that a noncongential L5 
sacrilization was not subject to disability compensation for 
VA purposes and that no noncongenital, chronic low back 
disability was related (incurred or aggravated) to service, 
with findings to include that the appellant did not have a 
preexisting back disorder at service entrance, with notation 
of documented muscle spasm during service in 1968, as well as 
documented treatment for back symptoms following his first 
period of service.  

Since the Board's 1999 determination, the appellant has 
applied to reopen his claim of entitlement to service 
connection for a low back disorder.  The evidence submitted 
since the prior final denial in January 1999 is new and 
material.  An August 2002 private record notes, "The 
[appellant] had puncture wound to right knee and had a back 
injury in December 1968 on board ship.  [The appellant] has 
had six back surgeries, also arthroscopic surgery on his 
right knee.  [The appellant's] above service and symptoms are 
considered cause and effect."  The Board notes that at the 
time of the 1999 decision, service connection was not in 
effect for a left knee disability, and finds the opinion 
relating a back disorder to service and/or the service-
connected knee disabilities is relevant, probative, and 
raises and a reasonable possibility of substantiating the 
claim.  The Board finds that the additional evidence 
submitted since the January 1999 Board decision is new and 
material and the claim is reopened.  




ORDER

The application to reopen the claim for service connection 
for a low back disorder is granted.


REMAND

The Board notes that the record reflects that the appellant 
is receipt of Social Security Administration (SSA) disability 
benefits due to his back disorder.  While the SSA decision 
has been associated with the claims file, the numerous 
medical reports upon which the decision was based have not.  
In addition, the Board notes that in correspondence received 
in February 2007, the appellant's attorney indicated that 
there were pertinent private records from Dr. S. J. that have 
not been associated with the claims file.  The Board notes 
that it is ultimately the appellant's responsibility to 
provide private records of treatment.  

Next, the Board notes that in a January 1999 Board decision, 
service connection for a congenital defect (serialization at 
L5) was denied, as was service connection for any non-
congenital chronic low back disability.  The Board notes 
while the March 1997 VA examiner opined that the appellant 
had a preexisting back disorder prior to service entrance, 
the January 1999 decision reflects the Board's determination 
that the presumption of soundness at service entrance 
attached in this case, and that there was no preexisting back 
disability at the time of service entrance.  The Board notes 
that the appellant has not asserted on appeal that service 
connection is warranted based on a theory of aggravation of a 
preexisting disorder.  Rather, the relevant assertions on 
appeal are that his current back disability, to include 
failed back syndrome, as noted in a February 2003 private 
record, and lumbar spine degenerative disc disease noted in a 
March 2006 private record, are directly related to service.  
In the alternative, he asserts that his back disability is 
secondary to his service-connected right and/or left knee 
disabilities.  The Board notes that the appellant has not 
been provided with adequate VCAA notice in regard to 
secondary service connection.  

At the hearing, the appellant testified that he had an onset 
of back problems during his first period of service while 
serving aboard the U.S.S. Yellow Stone in 1968, Transcript at 
9 (2008), and that while stationed aboard the U.S.S. Last 
Dance in July 1973, his legs gave out while running, Id. at 
11, causing him to fall and injure his back while attending 
dive school, and that the hospital corpsman took him to the 
infirmary, at which time he was prescribed bed rest and that 
the doctor, Dr. A., stated that he could not continue dive 
school because of his back disorder.  Id. at 5-8.  A July 
1973 Transfer and Receipt record shows that his attendance at 
a 4-week dive school was from July 13, 1973 to July 16, 1973, 
and the manner of completion was noted to be incomplete due 
to medical reasons.  The Board notes that the March 1997 VA 
examination report notes a history of a back injury while 
loading plywood during service aboard the U.S.S. Yellowstone 
in 1968.  

In regard to the knees, the January 2003 rating decision 
reflects that a 20 percent disability evaluation has been 
assigned for right knee traumatic arthritis under Diagnostic 
Codes 5010-5260, and a 10 percent evaluation has been 
assigned for left knee arthalgia associated with traumatic 
arthritis in the right knee under Diagnostic Code 5260.  The 
Board notes that separate ratings may be assigned under 
Diagnostic Code 5260 (leg limitation of flexion) and 
Diagnostic Code 5261 (leg limitation of extension) for 
disability of the same knee joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004). 

In addition, the appellant filed a notice of disagreement 
with an October 2004 rating decision, which denied increased 
ratings for the right and left knee disabilities, and 
testified at the hearing that he had been prescribed a 
patella stabilizer, Transcript at 13 (2008), that the right 
knee cap is out of place, that the knee cap is mobile, and 
that there is right knee instability.  Id. at 14-15.  He 
added that he used a cane due to a rambling gait and limp, 
Id. at17-18, and that the weakness in his legs caused an 
unstable platform.  Id. at 23.  The May 2005 statement of the 
case notes slight instability of the left knee.  The Board 
notes that separate ratings may be assigned for arthritis 
with limitation of motion of a knee (Diagnostic Codes 5003-
5010) and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

In addition, a July 1998 VA treatment record reflects 
complaints of right knee pain with movement of the patella to 
lateral positions, a February 2001 record notes a normal 
right knee, and a June 2001 record notes that he was status 
post arthroscopy with cartilage removal.  The Board notes 
that under Diagnostic Code 5258, a 20 percent rating is 
warranted for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint. 38 
C.F.R. § 4.71a, Diagnostic Code 5258.  Further, while a July 
2004 VA examination report notes that x-ray examination of 
the left knee was normal and diagnoses of traumatic arthritis 
of the right knee, unchanged, and left knee arthralgia, 
unchanged, were entered, a September 2005 private record 
notes the diameter of the right quadriceps was less than the 
diameter of the left quadriceps, and a March 2006 private 
record reflects complaints that the right knee had gotten 
worse, with almost constant pain.  The Board finds that 
further development is necessary in order to determine the 
degree of impairment due to the right knee and left knee 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all SSA records 
pertinent to the appellant's claims that 
have not been associated with the claims 
file, to include the medical records upon 
which the September 1990 decision was 
based.  All records obtained should be 
associated with the claims file.  

2.  The AOJ should attempt to obtain the 
identified records from Dr. S. J.

3.  The AOJ should attempt to obtain sick 
call logs of the U.S.S. Yellow Stone and 
Last Dance for the relevant periods from 
the National Personnel Records Center 
(NPRC).  

4.  The AOJ should schedule the appellant 
for a VA examination to determine the 
etiology of the appellant's back disorder.  
The claims file should be made available 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand, as well as the 
service medical records and the January 
1999 Board decision.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an 
opinion as to whether it is at least as 
likely as not that any identified back 
disorder is related to active service 
and/or is proximately due to or been 
chronically worsened by a service-
connected disease or injury, to include 
the service-connected right and/or left 
knee disabilities.  A complete rationale 
should accompany any opinion provided, to 
include reconciliation between any opinion 
provided that is in conflict with other 
medical opinions of record, to include the 
May 1997 VA opinion.  

5.  The AOJ should schedule the appellant 
for a VA examination to determine the 
current degree of impairment due to the 
right knee and left knee disabilities.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion as to the degree of 
impairment due to the right knee 
disability and the left knee disability, 
with findings to include whether any 
identified recurrent subluxation or 
lateral instability is slight, moderate, 
or severe, and whether there is dislocated 
semilunar cartilage with episodes of 
locking pain, and effusion into the joint.  
In addition, the AOJ should request that 
the report of examination contain findings 
pertaining to actual range of motion of 
the knees, to include whether there is any 
additional functional loss due to pain, 
fatigability, incoordination, and lack of 
endurance.  The AOJ should also request 
that, if any increase in the degree of 
impairment of either the right or left 
knee is identified, the date or dates upon 
which the increase occurred should be 
noted, to the extent possible.  A complete 
rationale should accompany all opinions 
provided.  

6.  The AOJ should provide VCAA notice in 
regard to service connection for a back 
disorder secondary to service-connected 
disability.  See 38 C.F.R. § 3.310.  

7.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


